                                                            Case 3:20-cv-00528-MMD-CLB Document 31 Filed 12/29/20 Page 1 of 2



                                                        1

                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
                                                       10

                                                       11

                                                       12                               UNITED STATES DISTRICT COURT
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                                                             DISTRICT OF NEVADA
                                                       13
                        Phone: (775) 785-0088




                                                       14 ERICA BARROW, an individual                      CASE NO.: 3:20-cv-00528-MMD-CLB
                           Reno, NV 89509




                                                       15                        Plaintiff,
                                                                                                           ORDER RE:
                                                       16 v.
                                                                                                           STIPULATION AND [PROPOSED]
                                                       17 HELICOPTER PARTS INTERNATIONAL,                  ORDER TO EXTEND DEADLINE FOR
                                                          INC., a Nevada Corporation; HARRY                DEFENDANT TO FILE A REPLY IN
                                                       18 NIWRANSKI, an individual; ANTHONY                SUPPORT OF DEFENDANTS’ MOTION
                                                          MAGNOTTA; DOES I through X, Inclusive;           TO DISMISS FIRST AMENDED
                                                       19 and ROE CORPORATIONS I through X,                COMPLAINT PURSUANT TO FRCP
                                                          inclusive,                                       12(b)(6)
                                                       20
                                                                              Defendants.                  (First Request)
                                                       21

                                                       22         Plaintiff Erica Barrow (“Barrow”) and Defendants Helicopter Parts International, Inc.

                                                       23 (“HPI”), Harry Niwranski (“Niwranski”), and Anthony Magnotta (“Magnotta”) (collectively, when

                                                       24 possible, “Defendants”), by and through their respective counsel, hereby submit the following

                                                       25 Stipulation and [Proposed] Order to Extend Deadline for Defendant to file a Reply in Support of

                                                       26 Defendants’ Motion to Dismiss First Amended Complaint Pursuant to FRCP 12(b)(6). Defendants

                                                       27 seek a two-week extension to file their Reply. This request is made in good faith to accommodate

                                                       28 the schedule of defense counsel and the holiday season, and is not made for the purpose of delay,

                                                                                                           1
                                                            Case 3:20-cv-00528-MMD-CLB Document 31 Filed 12/29/20 Page 2 of 2



                                                        1 and will not result in any undue delay or prejudice. Accordingly, the Parties have agreed and

                                                        2 stipulate that the deadline for the Defendants to file their Reply in Support of Defendants’ Motion to

                                                        3 Dismiss First Amended Complaint Pursuant to FRCP 12(b)(6) will be on or before January 6, 2021.
                                                                                                                                                    2020.
                                                        4

                                                        5    DATED this 22nd day of December, 2020.             DATED this 22nd day of December, 2020.
                                                        6
                                                             BY:     /s/ Sean A. Neahusan          .              BY: /s/ Jonathan A. McGuire               .
                                                        7          Sean A. Neahusan, Esq.                            ANTHONY L. HALL, ESQ.
                                                                   Sean Neahusan, Attorney at Law, LLC               Nevada Bar No. 5977
                                                        8          300 S. Arlington Ave, Ste B                       JONATHAN A. MCGUIRE, Esq.
                                                                   Reno, NV 89501                                    Nevada Bar No. 15280
                                                        9          sean@neahusanlaw.com                              SIMONS HALL JOHNSTON PC
                                                                   Phone: (775) 432-1581                             6490 S. McCarran Blvd., Ste. F-46
                                                       10          Fax: (775) 329-4553                               Reno, Nevada 89509
                                                                                                                     Telephone: (775) 785-0088
                                                       11          Attorneys for Plaintiff
                                                                                                                      Attorneys for Defendants
                                                       12
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088




                                                                                                  IT IS SO ORDERED:
                           Reno, NV 89509




                                                       14

                                                       15
                                                                    December 29
                                                            Dated: _____________________, 2020.
                                                       16

                                                       17                                        _____________________________________________
                                                                                                 MIRANDA M. DU
                                                       18
                                                                                                 CHIEF UNITED STATES DISTRICT JUDGE
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                            2
